DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCE filed on 11/9/20.    
Claim(s) 12-29 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13, 15-16, 18, 21-22, 24-25 & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson, U.S. Pub. No. 2006/0218625 A1, in view of Hughston, U.S. Pub. No. 2009/0213844 A1.
As to claim 12, Pearson teaches a method of maintaining session identifiers across multiple webpages for content selection, comprising:
receiving, the request including a session identifier for use in selecting content from one of a plurality of content providers (Pearson, page 2, paragraph 24 & 28, table 1; page 3, paragraph 29; page 4, paragraph 32-33, table 3; page 5, table 5; i.e., matching the session identifier with the identity provider based on the mapping table); 
determining, by the data processing system, that the session identifier of the request matches the session identifier that is provided to the plurality of content providers (Pearson, page 2, paragraph 24 & 28, table 1; page 3, paragraph 29; page 4, paragraph 32-33, table 3; page 5, table 5; i.e., matching the session identifier with the identity provider based on the mapping table);
identifying, by the data processing system, responsive to determining that the request includes the matching session identifier, a plurality of content selection parameter values corresponding to the plurality of content providers using the session identifier (Pearson, page 2, paragraph 24 & 28, table 1; page 3, paragraph 29; page 4, paragraph 32-33, table 3; page 5, table 5; i.e., matching the session identifier with the list of the provider servers); and

providing, by the data processing system to the client device, a script including a plurality of content selection parameter values: select, from the plurality of content providers, a content provider by executing a content selection process using the plurality of content selection parameter values of the corresponding plurality of content providers (Pearson, page 2, paragraph 24 & 28, table 1; page 3, paragraph 29; page 4, paragraph 32-33, table 3; page 5, table 5; i.e., select the provider servers by matching session identifier in the mapping table).
But Pearson failed to teach the claim limitation wherein receiving, by a data processing system, from a client device, a request for instructions to insert into a header of an information resource, to insert into the information resource; providing, by the data processing system to the client device, a script to insert into the header of the information resource, the script when inserted into the header configured to cause the client device to: retrieve a content item from the selected content provider to insert into a remaining portion of the information resource.
However, Hughston teaches the limitation wherein receiving, by a data processing system, from a client device, a request for instructions to insert into a header of an information resource, to insert into the information resource (Hughston, page 4, paragraph 48; page 6, paragraph 75; i.e., insert parameter and instructions into the header); providing, by the data processing system to the client device, a script including : to insert into a remaining portion of the information resource (Hughston, page 4, paragraph 48; page 6, paragraph 75; i.e., insert parameter and instructions into the header, and retrieve augmented from user profiles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pearson in view of Hughston so that insert data into header.  One would be motivated to do so to enhance the security (see Hughston, page 3, paragraph 44).
As to claim 13, Pearson-Hughston teaches the method as recited in claim 12, further comprising:
identifying, by the data processing system, a content provider address corresponding to the content provider selected using the plurality of content selection parameter values obtained from the plurality of content providers (Pearson, page 2, table 1; page 4, table 3; page 5, table 5; page 6, paragraph 37; i.e., compare the service provider identifier to value in the Table to identify the URL like (equivalent to address));
generating, by the data processing system, a second script including instructions to cause the client device to obtain the content item using the content provider address (Pearson, page 2, paragraph 24 & 28, table 1; page 3, paragraph 29; page 4, paragraph 32-33, table 3; page 5, table 5; i.e., matching the session identifier with the list of the provider servers); and

As to claim 15, Pearson-Hughston teaches the method as recited in claim 12, further comprising providing, by the data processing system, the session identifier to each content provider of the plurality of content providers, receipt of the session identifier causing the corresponding content provider to:
store the session identifier as corresponding to the client device for use in providing content to be served across the plurality of information resources of a content publisher (Pearson, page 2, paragraph 24 & 28, table 1; page 3, paragraph 29; page 4, paragraph 32-33, table 3; page 5, table 5; i.e., matching the session identifier with the list of the provider servers in the table (equivalent to store)); and
transmit, to the data processing system, a content selection parameter used by the client device to select a corresponding content item to insert into the information resource at the client device (Pearson, page 9, paragraph 63; i.e., embedded into the body of the code to select the value).
As to claim 16, Pearson-Hughston teaches the method as recited in claim 12, further comprising providing, by the data processing system, the script to the client 
send, in executing the script of the header, a request for content to the selected content provider to obtain the content item (Pearson, page 10, paragraph 76; i.e., get the value from the JavaScript to identify provider servers).
But Pearson failed to teach the claim limitation wherein insert the script into the header of the information resource; execute the header of the information resource including the script prior to execution of a remainder of the information resource.
However, Hughston teaches the limitation wherein insert the script into the header of the information resource (Hughston, page 6, paragraph 75-76; i.e., insert content); execute the header of the information resource including the script prior to execution of a remainder of the information resource (Hughston, page 13, paragraph 234; i.e., including script).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pearson in view of Hughston so that insert data into header.  One would be motivated to do so to enhance the security (see Hughston, page 3, paragraph 44).
As to claim 17, Pearson-Hughston teaches the method as recited in claim 12.  But Pearson failed to teach the claim limitation wherein providing, the script further comprises the script to the client device to insert into the header of the information 
However, Hughston teaches the limitation wherein providing, the script further comprises the script to the client device to insert into the header of the information resource, the script configured to permit the corresponding content provider to access state data stored on the client device using the session identifier (Hughston, page 4, paragraph 48 & 65; page 6, paragraph 75-76; i.e., insert into the header).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pearson in view of Hughston so that insert data into header.  One would be motivated to do so to enhance the security (see Hughston, page 3, paragraph 44).
As to claim 18, Pearson-Hughston teaches the method as recited in claim 12, further comprising:  the respective content selection parameter value (Pearson, page 2, table 1; page 4, table 3; page 5, table 5; i.e., identification of the content provider (equivalent to parameter value)) for the information resource, and one of a second respective content selection parameter based on selection of the corresponding content provider for the second information resource of the content publisher subsequent to the information resource or a third respective content selection parameter based on non-selection of the corresponding content provider for the second information resource (Pearson, page 2, paragraph 24 & 28, table 1; page 3, paragraph 29; page 4, paragraph 32-33, table 3; page 5, table 5; i.e., matching the session identifier with the identity 
Claim(s) 21-25 & 26-27 is/are directed to a method/computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 12-16 & 17-18.  Therefore, claim(s) 21-25 & 26-27 is/are also rejected for similar reasons set forth in claim(s) 12-16 & 17-18.

Claim(s) 14, 19-20 & 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson, U.S. Pub. No. 2019/0138711 A1 in view of Hughston, U.S. Pub. No. 2009/0213844 A1, and further in view of McDonald, U.S. Pub. No. 2019/0213462 A1.
As to claim 14, Pearson-Hughston teaches the method as recited in claim 12, wherein generating, by the data processing system, the session identifier, responsive to determining the plurality of information resources (Pearson, page 2, paragraph 24 & 28, table 1; page 3, paragraph 29; page 4, paragraph 32-33, table 3; page 5, table 5; i.e., table (equivalent to generating) of the matching session identifier and the provider servers).  
But Pearson-Hughston failed to teach the claim limitation wherein determining, by the data processing system, responsive to receiving the first request, that the client device has not previously accessed the plurality of information resources of the content publisher; and determining that the client device has not previously accessed the plurality of information resources.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pearson-Hughston in view of McDonald so that the system would be able to randomly generated number.  One would be motivated to do so to provide more options for user (see McDonald, page 11, paragraph 115).
As to claim 19, Pearson-Hughston teaches the method as recited in claim 18.  But Pearson-Spangler failed to teach the claim limitation wherein receiving, by the data processing system, subsequent to receiving the request, a second request for instructions to insert into a second header of a second information resource, the second request including the session identifier; selecting, by the data processing system, for the second information resource, a second content provider from the plurality of content providers using the conditional sequence of content selection parameter values obtained from the plurality of content providers; and providing, by the data processing system, a second script to the client device to insert into the second header of the second information resource, the second script configured to cause the client device to obtain a second content item from the second content provider to insert into the second information resource.
insert into a second header of a second information resource, the second request including the session identifier; providing, by the data processing system, a second script to the client device to insert into the second header of the second information resource, the second script configured to cause the client device to obtain a second content item from the second content provider to insert into the second information resource (Hughston, page 4, paragraph 48 & 65; page 6, paragraph 75-76; i.e., insert into the header).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pearson-Spangler-McDonald in view of Hughston so that insert data into header.  One would be motivated to do so to enhance the security (see Hughston, page 3, paragraph 44).
However, McDonald teaches the limitation wherein selecting, by the data processing system, for the second information resource, a second content provider from the plurality of content providers using the conditional sequence of content selection parameter values obtained from the plurality of content providers (McDonald, page 10, paragraph 114; i.e., generate dependent number (equivalent to sequence of content selection parameter values)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pearson-Hughston in view of McDonald so that the system would be able to randomly generated number.  One would be motivated to do so to provide more options for user (see McDonald, page 11, paragraph 115).
As to claim 20, Pearson-Hughston teaches the method as recited in claim 18, wherein determining, by the data processing system, that the conditional sequence of content selection parameter values is not to be used in selecting one of the plurality of content providers for the third information resource (Pearson, page 2, paragraph 24 & 28, table 1; page 3, paragraph 29; page 4, paragraph 32-33, table 3; page 5, table 5; i.e., matching the session identifier with the list of the provider servers); selecting, by the data processing system, one of the content provider or a second content provider from the plurality of content providers using the plurality of second content selection parameter values obtained from the plurality of content providers (Pearson, page 2, paragraph 24 & 28, table 1; page 3, paragraph 29; page 4, paragraph 32-33, table 3; page 5, table 5; i.e., matching the session identifier with the list of the provider servers);.
But Pearson failed to teach the claim limitation wherein receiving, by the data processing system, subsequent to receiving the request, a second request for instructions to insert into a second header of a second information resource, the third request including the session identifier; obtaining, by the data processing system, responsive to determined that the conditional sequence of content selection parameter values is not to be used, a second content selection parameter value for each content provider of the plurality of content providers using the session identifier; providing, by the data processing system, a second script to the client device to insert into the second header of the second information resource, the second script configured to cause the client device to obtain a second content item to insert into the second information resource.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pearson-McDonald in view of Hughston so that insert data into header.  One would be motivated to do so to enhance the security (see Hughston, page 3, paragraph 44).
However, McDonald teaches the limitation wherein obtaining, by the data processing system, responsive to determined that the conditional sequence of content selection parameter values is not to be used, a second content selection parameter value for each content provider of the plurality of content providers using the session identifier (McDonald, page 10, paragraph 114; i.e., generate dependent number (equivalent to sequence of content selection parameter values)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pearson-Hughston in view of McDonald so that the system would be able to randomly generated number.  One would be motivated 
Claim(s) 23, 26 & 28-29 is/are directed to a method/computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 14, 17 & 19-20.  Therefore, claim(s) 23, 26 & 28-29 is/are also rejected for similar reasons set forth in claim(s) 14, 17 & 19-20.

Listing of Relevant Arts
Qiu, U.S. Patent/Pub. No. 2011/0295996 A1 discloses matching vendor and the attribute value, sessin ID.
Takenouchi, U.S. Patent/Pub. No. 2013/0333024 A1 discloses acquiring of the attribute value associated with the cumulative number.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-29 has/have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments include the failure of previously applied art to expressly disclose “determining, by the data processing system, that the session identifier of the request matches the session identifier that is provided to the plurality of content providers” (see Applicant’s response, 11/9/20, page 11-12).  It is evident from the detailed mappings found in the above rejection(s) that Pearson disclosed this functionality (see Pearson, page 2, paragraph 24 & 28, table 1; page 3, paragraph 29; page 4, paragraph 32-33, table 3; page 5, table 5).  Further, it is clear from the numerous teachings (previously and currently cited) that the provision for “determining, by the data processing system, that the session identifier of the request matches the session identifier that is provided to the plurality of content providers” was widely implemented in the networking art.  Thus, Applicant’s arguments drawn toward distinction of the claimed invention and the prior art teachings on this point are not considered persuasive.
	
Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449